Citation Nr: 0900737	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids with 
anal fissure.

2.  Entitlement to an initial compensable evaluation for 
scars on the right wrist prior to May 6, 2005.

3.  Entitlement to an evaluation in excess of 10 percent for 
scars on the right wrist from May 6, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had periods of honorable active military service 
from September 12, 1984 to May 28, 1995.  There was a period 
of dishonorable service from May 29, 1995 to February 2, 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

By the April 2005 decision, service connection for scars on 
the right wrist was granted and a noncompensable (zero 
percent) rating assigned, effective from November 12, 2003.  
In June 2007, the RO increased the rating for scars on the 
right wrist to an evaluation of 10 percent, effective from 
May 6, 2005.  Because less than the maximum available benefit 
for a schedular rating was awarded and because the increase 
was not granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of zero percent is 
warranted for the disability from November 12, 2003 to May 6, 
2005, and whether a rating in excess of 10 percent is 
warranted since May 6, 2005.

By a November 2007 rating decision, the RO denied entitlement 
to compensation benefits under the provisions of 38 U.S.C. 
§ 1151 for hemorrhoids with anal fissure due to VA hospital 
care.  The veteran filed a notice of disagreement with 
respect to the determination, and in August 2008 the RO 
furnished him a statement of the case.  However, no 
substantive appeal as to the section 1151 issue has been 
received.  Inasmuch as an appeal of the section 1151 claim 
has not been made a part of the record, the Board will not 
address the issue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2008).

In October 2008, the veteran provided testimony at a hearing 
before the Board.  During the hearing, the veteran stated 
that he has arthritis of the right wrist and pain in the 
right thumb.  He implied that his right wrist and right thumb 
problems were related to his service-connected scars on the 
right wrist or the in-service injury that caused the scars.  
As these issues have not been developed for appellate review, 
they are referred to the originating agency for appropriate 
action.


FINDINGS OF FACT

1.  The veteran does not have hemorrhoids with anal fissure 
that are attributable to his honorable periods of active 
military service.

2.  Prior to May 6, 2005, the veteran's service-connected 
scars on the right wrist were superficial and not objectively 
painful; no associated impairment or limitation of function 
of the right wrist was shown.

3.  From May 6, 2005, the veteran's service-connected scars 
on the right wrist have been manifested by stable, painful, 
superficial scars; no associated impairment or limitation of 
function of the right wrist has been shown.


CONCLUSIONS OF LAW

1.  The veteran does not have hemorrhoids with anal fissure 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  Prior to May 6, 2005, the criteria for a compensable 
evaluation for service-connected scars on the right wrist 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804 7805 (2008).

3.  From May 6, 2005, the criteria for a rating in excess of 
10 percent for service-connected scars on the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a December 2004 notice letter, 
the veteran was notified of the information and evidence 
needed to substantiate the underlying claim of service 
connection for scars on the right wrist.  Through the 
December 2004 notice letter and an October 2007 notice 
letter, the veteran was notified of the information and 
evidence needed to substantiate a claim of service connection 
for hemorrhoids with anal fissure.  By the October 2007 
letter, the veteran was notified of the information and 
evidence to substantiate his appeal of the initial rating for 
scars on the right wrist and he was provided with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Lastly, a May 2005 notice letter also set forth the 
general criteria for assigning disability ratings and listed 
the applicable diagnostic codes and criteria pertaining to 
scars.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in June 2008, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the December 2004 and October 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand 
of the issues for further notification of how to substantiate 
the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  Additionally, in January 2005 and 
April 2007, the veteran was provided VA examinations in 
connection with his claims, the reports of which are of 
record.  Furthermore, as noted in the introduction, the 
veteran was afforded a hearing before the Board in October 
2008, the transcript of which is also of record.  He also 
provided testimony at a hearing before the RO in February 
2007.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims on appeal that need to be obtained.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2008).

In August 1998, the RO issued a decision addressing the 
character of the veteran's service.  The RO found that the 
veteran had honorable periods of service from September 12, 
1984 to May 28, 1995.  It was found that the period of 
service from May 29, 1995 to February 2, 1996 was 
dishonorable and that the veteran was precluded from 
entitlement to benefits (other than health care benefits 
under Chapter 17 of Title 38 of the United States Code) that 
may have arisen during that period of service.  The veteran 
did not appeal that decision; thus, the Board will only 
consider the honorable periods of service when addressing 
entitlement to service connection for hemorrhoids with anal 
fissure.

The veteran asserts that he first developed hemorrhoids 
during active military service.  Specifically, the veteran 
states that he was told he had hemorrhoids during service at 
Fort Richardson in Alaska when he sought treatment for rectal 
bleeding.  He believes that his post-service problems with 
hemorrhoids with anal fissure are related to his alleged in-
service treatment.  Thus, the veteran contends that service 
connection is warranted.

Post-service medical records first document treatment for 
hemorrhoids in June 2001 at the Indianapolis VAMC.  Multiple 
external hemorrhoids were identified at that time.  A 
colonoscopy was performed in September 2001.  No hemorrhoids 
were found, but there was a skin tag and a chronic, 
symptomatic anal fissure.  The veteran has continued to 
receive treatment for hemorrhoids and an anal fissure through 
VA since that time.  At no time has a treating medical 
professional commented on any relationship between the 
veteran's diagnosed hemorrhoids with anal fissure and his 
military service.  The veteran's report of having hemorrhoids 
for many years has been documented in the VA treatment 
records.

In January 2005, the veteran underwent VA examination in 
connection with the claim.  The examiner noted that the 
veteran had been diagnosed with hemorrhoids since 1993.  On 
examination, there was no fissure visible, but several 
external hemorrhoids were found.  The examiner diagnosed the 
veteran with external hemorrhoids and a history of chronic 
internal fissure.

The post-service medical records establish the existence of 
the claimed disability-hemorrhoids with anal fissure.  In 
order for service connection to be warranted, the disability 
must be attributable to hemorrhoids or an anal fissure that 
were diagnosed during service or otherwise related to an in-
service event, injury, or disease.

Prior to December 1992, the veteran's service medical records 
are negative for treatment for symptoms of, or a diagnosis 
of, hemorrhoids or anal fissure.  All periodic examinations 
during that time period were normal.  The veteran's personnel 
records document that he was stationed in Alaska from 
December 1992 to December 1995.  The veteran alleges that it 
was during this time period that he was first treated for and 
told that he had hemorrhoids.

The service medical records contain several treatment records 
and examination reports for this time period from the United 
States Army Troop Medical Clinic at Fort Richardson in 
Alaska.  However, the records do not in any way reference 
hemorrhoids or an anal fissure.  In January 1993, the veteran 
was seen for a periodic examination just after his arrival in 
Alaska.  At the examination, the veteran reported a medical 
problem history of:  bleeding of the teeth; eye trouble; ear, 
nose, or throat trouble; chronic or frequent colds; leg 
cramps; broken bones; and recent weight gain.  The veteran 
marked "no" for ever having piles or rectal disease.  The 
rectal examination was normal and no hemorrhoids or fistulae 
were noted.

In February 1993, the veteran was seen for complaints of 
stomach pain.  In March 1993, the veteran had a five-day 
blood pressure workup and chest x-ray after complaining of 
chest pain.  In May 1993, the veteran was seen for chest pain 
and he was diagnosed with costochondritis.  In June 1993, the 
veteran was again seen for chest pain and he was diagnosed 
with atypical chest pain.  In December 1993, he sought 
treatment for a sore throat.  In August 1994, the veteran 
went to sick call with complaints of right foot pain.  On two 
occasions in August 1995, he was treated for allergy symptoms 
and the assessment was allergic rhinitis by history.  In 
November 1995, the veteran was seen for sinus trouble and for 
neck and shoulder pain.  He was diagnosed with sinusitis.  
Later than month, the veteran had complaints of chest pain 
and he was assessed with esophageal discomfort.  He also 
received dental work in November 1995.  Finally, in January 
1996, the veteran sought treatment for low back pain.

The veteran underwent a separation examination in November 
1995.  At the examination, the veteran reported an extensive 
medical problem history, including:  bleeding of the teeth; 
dizziness and fainting spells; eye trouble; ear, nose, or 
throat trouble; hearing loss; chronic or frequent colds; hay 
fever; chest pain or pressure; high or low blood pressure; 
stomach, liver, or intestinal trouble; adverse reaction to 
medicine; broken bones; bone, joint, or other deformity; foot 
trouble; frequent trouble sleeping; and depression or 
excessive worry.  Despite reporting 16 medical problems, the 
veteran marked "no" for ever having piles or rectal 
disease.  The rectal examination was normal and no 
hemorrhoids or fistulae were noted.

The veteran's service medical records clearly do not contain 
a documented diagnosis of hemorrhoids or anal fissure.  Nor 
do the records contain evidence of treatment for possible 
symptoms of the disabilities.  This is particularly so 
regarding the treatment records from the veteran's service in 
Alaska.  The veteran is competent to report symptoms that he 
experienced during service and to testify as to what he was 
told by treatment providers during service.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  However, in the 
veteran's case, the statements regarding in-service treatment 
for and an in-service diagnosis of hemorrhoids or an anal 
fissure are not consistent with the evidence of record.  The 
veteran was seen for multiple complaints while he served in 
Alaska and he underwent two examinations at Fort Richardson.  
At the examinations, the veteran listed multiple problems 
regarding his medical history, but he did not indicate a 
history of rectal problems.  None of the available treatment 
records or examination reports referenced hemorrhoids or an 
anal fissure.

In light of the absence of evidence of an in-service 
diagnosis of hemorrhoids or anal fissure, or evidence 
establishing an event, injury, or disease that could 
potentially be related to either claimed disability, the 
Board finds that the veteran does not have hemorrhoids with 
anal fissure that are attributable to his honorable periods 
of active military service.  The Board does not find that the 
veteran's statements and testimony regarding in-service 
hemorrhoid treatment outweigh the absence of evidence in the 
service medical records.  Here, the Board does not find that 
the veteran's statements lack credibility merely because the 
statements are unaccompanied by contemporaneous medical 
evidence, but because the statements are inconsistent with 
the evidence that is of record.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Additionally, the Board does not 
accord any weight to the veteran's post-service statements to 
his treatment providers that reflect a history of hemorrhoids 
dating back to service.  Such a medical history is not 
substantiated by the record.

As noted above, the evidence of record establishes the 
existence of a current disability.  However, service 
connection is not warranted for hemorrhoids with anal fissure 
because the current disability was not diagnosed in, or is 
otherwise attributable to, the veteran's active military 
service.  The Board notes that even if hemorrhoids were 
incurred in service between May 29, 1995 and February 2, 
1996, the veteran would not be entitled to service connection 
because that period of service was considered dishonorable.  
(See August 1998 VA administrative decision.)  The Board also 
notes that the January 2005 VA examiner did not provide a 
nexus opinion regarding the veteran's hemorrhoids or anal 
fissure.  A remand is not warranted for an opinion because, 
absent an in-service event, injury, or disease to which to 
link the current disability, a medical opinion is not 
required to decide the claim.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hemorrhoids with anal fissure must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Higher Ratings

In April 2005, the veteran was granted service connection for 
scars of the right wrist.  A "staged "rating has been 
created for the evaluation of the disability.  From the 
effective date of the award of service connection (November 
12, 2003) until May 6, 2005, the veteran's scars of the right 
wrist were evaluated as noncompensably disabling.  From May 
6, 2005, the disability has been evaluated as 10 percent 
disabling.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.  As noted above, a staged 
rating has already been created in this case.

Diagnostic Codes 7800 to 7805 contain the criteria for 
evaluating scars.  Diagnostic Code 7800 applies only to scars 
on the head, face, or neck; thus, it is not for application 
in the veteran's case.  Diagnostic Code 7801 allows for a 10 
percent rating, or higher, for scars, other than on the head, 
face, or neck, that are deep or that cause limited motion, 
which are an area exceeding 6 square inches (39 sq. cm.) or 
greater.  A note, following the criteria, defines a deep scar 
as one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides for a maximum 10 percent rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm.) or greater.  A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Diagnostic Code 7804 provides for a maximum 10 percent 
rating for superficial scars that are painful on examination.  
Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).

(During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
veteran's disability has increased since the last review.  
Id.  No such request has been made.)

The veteran sustained an abrasion injury to the right wrist 
as a result of a fall during basic military training.  The 
injury resulted in scarring on the right wrist.  A review of 
the medical evidence since the award of service connection 
reveals that the veteran has not received treatment for the 
disability through the Indianapolis VAMC.  He underwent VA 
examination in connection with the claim in January 2005.  
The examiner found two scars in the vicinity of the veteran's 
right wrist.  One scar was coin-shaped and measured 1.5 x 1.5 
centimeters.  The scar was hyperpigmented and slightly 
atrophic.  The scar was not bound down, ulcerated, or tender.  
The other scar measured 1 x 1 centimeter.  The second scar 
was hyperpigmented.  It was not bound down, hypertrophic, 
adherent, ulcerated, or tender.  The examiner diagnosed the 
veteran with scars from in-service trauma.  The examiner 
reiterated that there was no tenderness and concluded that 
the scars did not in any way limit the veteran's range of 
movement or impact his life.

Based on the January 2005 VA examination, a noncompensable 
rating was warranted for that time period.  The scars on the 
right wrist were not of a measurable area large enough to 
warrant a higher rating under Diagnostic Code 7801 or 7802.  
Additionally, the examination did not show that the 
superficial scars were unstable or painful on examination.  
Thus, a compensable rating was not warranted under Diagnostic 
Code 7803 or 7804.  Furthermore, according to the examiner, 
the scars did not cause any limitation of motion of the right 
wrist.  Therefore, a higher rating was not warranted under 
Diagnostic Code 7805.  In sum, the noncompensable rating that 
was initially assigned for that rating stage was proper and 
an initial compensable rating was not warranted.

The veteran underwent further VA examination in April 2007.  
The examiner found a scar that measured 1.5 x 1.25 
centimeters along the right lateral wrist area.  The scar was 
hyperpigmented, slightly atrophic, and slightly tender to 
palpation.  It was non-adherent.  The veteran was able to 
perform full and passive range of motion of the right wrist 
without complaint.  The diagnosis was right wrist scar.  On 
examination, the veteran exhibited limited motion involving 
the right thumb.  However, the examiner did not indicate that 
any symptoms involving the right thumb were related to the 
scar on the right wrist.

The April 2007 VA examination reflected slight tenderness on 
palpation.  That type of symptom approximates the criteria 
set forth in Diagnostic Code 7804-a superficial scar that is 
painful on examination.  Therefore, a 10 percent rating is 
warranted based on the findings of the April 2007 examination 
report.  A 10 percent rating is the maximum schedular 
evaluation under Diagnostic Code 7804.  Diagnostic Codes 7801 
and 7805 allow for schedular ratings in excess of 10 percent.  
However, because of the small area of the scars and the full 
range of motion of the affected part, a rating in excess of 
10 percent is not warranted.

The veteran had testified that he experienced pain as a 
result of the scar at a RO hearing in February 2007.  He also 
submitted a written statement, received on May 6, 2005, 
indicating the same.  Although a painful scar was not 
objectively evidenced until the April 2007 VA examination, 
the RO established the effective date of the 10 percent 
rating as of May 6, 2005-the first subjective indication by 
the veteran that the scars on the right wrist were painful.  
Accordingly, prior to May 6, 2005, no more than a compensable 
rating was warranted for scars on the right wrist, and from 
May 6, 2005, no more than a 10 percent rating is warranted 
for the disability.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's scars of the 
right wrist have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for higher evaluations for scars of the right wrist must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for higher evaluations, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hemorrhoids with anal fissure is 
denied.

Prior to May 6, 2005, an initial compensable evaluation for 
scars on the right wrist is denied.

From May 6, 2005, an evaluation in excess of 10 percent for 
scars on the right wrist is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


